DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Amendment Under 37 C.F.R. 1.116,” filed March 1, 2021 (“Reply”).  Applicant has amended Claims 1, 6, 8, 13, 14, and 19; and has previously canceled Claims 2-4, 9-13, and 15-17.  As amended, Claims 1, 5-8, 12-14, and 18-20 are presented for examination.
In Office action mailed November 30, 2020 (“Office Action”):
Claims 1, 5-8, 12-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al. (US 6,563,515 B1 “Reynolds”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.




Response to Arguments
Applicant’s arguments (see Reply Pages 7-8) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 12-14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, Claims 1, 8, and 14 recite:
wherein the trigger for displaying the event window comprises a tuning of a customer premise equipment device to a channel currently playing the program content
and
	wherein the information associated with the plurality of events is retrieved in response to the trigger for displaying the event window.

wherein the trigger for activating the event window comprises a tuning of a customer premise equipment device to a channel currently playing the program content
and
wherein the information associated with the plurality of events is retrieved in response to the trigger for activating the event window.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 6,563,515 B1 “Reynolds”) in view of Hardin et al. (US 2015/0150053 A1 “Hardin”).
In regards to Claim 1, Reynolds teaches a method (generally shown in Figs. 10-12, as introduced in Col. 12 Line 66—Col. 13 Line 10) comprising:
activating an event window (detection of pressing button on Remote Control 50, as described in Col. 7 Lines 50-55; with further reference to Step 100 for invoking browsing mode, as described in Col. 13 Lines 1-10);
retrieving information associated with a plurality of events (information retrieved from Program Guide Database 34, as described in Col. 5 Lines 9-23), wherein the plurality of events comprises a plurality of programs that are scheduled for playback on the channel (television program listings including current programs, future programs, and VOD programs, as described in Col. 5 Lines 27-41), wherein the information associated with the plurality of events is retrieved in response to the trigger for displaying the event window (activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; with further reference to allowing user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18);
generating a first window of the event window, the first window comprising a display of information associated with a first subset of the plurality of events (Program Guide Display 70 of Fig. 5, as introduced in Col. 9 Lines 14-28), wherein the first window comprises a display of at least one user-selectable navigation icon (Browse Time 73 and/or Changing Browse Channel 74 of Fig. 5a, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60), information of the program content that is currently being presented (contents of the program guide video window may be updated to match the program currently shown on the program guide, as described in Col. 2 Lines 64-67; with further reference to the interface of Fig. 7, as described in Col. 8 Lines 49-62) and information of a program that is scheduled to begin following the end of the program content that is currently being presented (allow viewer to scroll through other program listing in current time slot or adjust the time interval to a desired time slot at Steps 102a and 102b, as described in Col. 13 Lines 11-31; with further reference to  Browse Time 73 and/or Changing Browse Channel 74, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60);
outputting a display of the first window (display of Program Guide Display 70 of Fig. 5a, as described in Col. 7 Line 56—Col. 8 Line 11; with further reference to display program guide listing of current channel at Step 101, as described in Col. 13 Lines 1-10);
detecting a trigger for displaying, with the program content currently being presented, information associated with a second subset of the plurality of events (activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; allow user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18), wherein the trigger for displaying information associated with the second subset of the plurality of events comprises a user selection of a user-selectable navigation icon that is displayed within the first window (user selection of Browse Time 73 and/or Changing Browse Channel 74, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60);
generating a second window of the event window, the second window comprising a display of information associated with the second subset of the plurality of events, wherein the second window comprises at least one navigation icon (activation of up or down Cursor Keys to scroll to subsequent programing information, as described in Col. 8 Lines 12-17); and

Reynolds further generally teaches a technique for invoking a browser mode for displaying program listings reflecting a current channel (Col. 13 Lines 1-10), but does not explicitly demonstrate the detecting the trigger for activating the event window performed concurrently with program content being presented, wherein the trigger for displaying the event window comprises a tuning of a customer premise equipment device to a channel currently playing the program content;
In a similar field of invention, Hardin teaches a method and system for presenting program and channel listings in a program guide (Abstract).  Hardin further discloses detecting the trigger for activating the event window performed concurrently with program content being presented, wherein the trigger for displaying the event window comprises a tuning of a customer premise equipment device to a channel currently playing the program content (process of Fig. 2 including monitor for user input at Step 210 and automatically display a first program guide at Step 240, as described in [0049]).
Both Reynolds and Hardin teach similar techniques for presenting an electronic program guide during the consumption of programing content in order to facilitate browsing of available alternative content.  Hardin further discloses a known technique for displaying an electronic program guide automatically in response to a channel tune request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic program guide display technique of Reynolds to include the automatically displayed program guide of Hardin in 
In regards to Claim 5, the combination of Reynolds and Hardin teach the method of claim 1, wherein the second subset of the plurality of events comprises one or more programs that are scheduled to begin following the end of the first subset of the plurality of events (Reynolds: user adjusts time interval to time subsequent to current at Step 102a, as described in Col. 13 Lines 19-31).
In regards to Claim 6, the combination of Reynolds and Hardin teach the method of claim 1, further comprising:
detecting a trigger for displaying information associated with a third subset of the plurality of events, wherein the trigger for displaying the third subset of the plurality of events comprises an indication of a directional component (Reynolds: activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; allow user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18);
based upon the directional component and the one or more events making up the second subset of the plurality of events, identifying one or more events making up the third subset of the plurality of events (Reynolds: allow viewer to scroll through other program listing in current time slot or adjust the time interval to a desired time slot at Steps 102a and 102b, as described in Col. 13 Lines 11-31);
generating a third window of the event window, the third window comprising information associated with the third subset of the plurality of events, wherein the third window comprises at least one navigation icon (Reynolds: obtain content with respect to 
outputting a display of the third window (Reynolds: display of Program Display 70 containing next channel content information, as shown in Fig. 7 and described in Col. 8 Lines 18-37).
In regards to Claim 7, the combination of Reynolds and Hardin teach the method of claim 1, wherein the display of the first window and the display of the second window overlay a portion of content that is presented within a display screen (Reynolds: Program Guide 70 displayed with video for current Channel 77, as shown in Fig. 5a and described in Col. 7 Lines 41-55).

In regards to Claim 8, Reynolds an apparatus comprising one or more modules (Viewer Television Equipment 40 of Fig. 3, as introduced in Col. 6 Lines 17-40) that:
detect a trigger for activating an event window (detection of pressing button on Remote Control 50, as described in Col. 7 Lines 50-55; with further reference to Step 100 for invoking browsing mode, as described in Col. 13 Lines 1-10);
retrieve information associated with a plurality of events (information retrieved from Program Guide Database 34, as described in Col. 5 Lines 9-23), wherein the plurality of events comprises a plurality of programs that are scheduled for playback on the channel (television program listings including current programs, future programs, and VOD programs, as described in Col. 5 Lines 27-41), wherein the information associated with the plurality of events is retrieved in response to the trigger for displaying the event window (activation of up or down Cursor Keys to scroll through 
generate a first window of the event window, the first window comprising a display of information associated with a first subset of the plurality of events (Program Guide Display 70 of Fig. 5, as introduced in Col. 9 Lines 14-28), wherein the first window comprises a display of at least one user-selectable navigation icon (Browse Time 73 and/or Changing Browse Channel 74 of Fig. 5a, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60), information of the program content that is currently being presented (contents of the program guide video window may be updated to match the program currently shown on the program guide, as described in Col. 2 Lines 64-67; with further reference to the interface of Fig. 7, as described in Col. 8 Lines 49-62) and information of a program that is scheduled to begin following the end of the program content that is currently being presented (allow viewer to scroll through other program listing in current time slot or adjust the time interval to a desired time slot at Steps 102a and 102b, as described in Col. 13 Lines 11-31; with further reference to  Browse Time 73 and/or Changing Browse Channel 74, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60);
output a display of the first window (display of Program Guide Display 70 of Fig. 5a, as described in Col. 7 Line 56—Col. 8 Line 11; with further reference to display program guide listing of current channel at Step 101, as described in Col. 13 Lines 1-10);
, with the program content currently being presented, information associated with a second subset of the plurality of events (activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; allow user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18), wherein the trigger for displaying information associated with the second subset of the plurality of events comprises a user selection of a user-selectable navigation icon that is displayed within the first window (user selection of Browse Time 73 and/or Changing Browse Channel 74, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60);
generate a second window of the event window, the second window comprising a display of information associated with the second subset of the plurality of events, wherein the second window comprises at least one navigation icon (activation of up or down Cursor Keys to scroll to subsequent programing information, as described in Col. 8 Lines 12-17); and
output a display of the second window (display of Program Display 70 containing next channel content information, as shown in Fig. 6 and described in Col. 8 Lines 18-37).
Reynolds further generally teaches a technique for invoking a browser mode for displaying program listings reflecting a current channel (Col. 13 Lines 1-10), but does not explicitly demonstrate the detect the trigger for activating the event window performed concurrently with program content being presented, wherein the trigger for displaying the event window comprises a tuning of a customer premise equipment device to a channel currently playing the program content;

Both Reynolds and Hardin teach similar techniques for presenting an electronic program guide during the consumption of programing content in order to facilitate browsing of available alternative content.  Hardin further discloses a known technique for displaying an electronic program guide automatically in response to a channel tune request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic program guide display technique of Reynolds to include the automatically displayed program guide of Hardin in order to provide end users with a means for easy access and navigation of program channel listings (as Hardin suggest in [0007]).
In regards to Claim 12, the combination of Reynolds and Hardin teach the apparatus of claim 8, wherein the second subset of the plurality of events comprises one or more programs that are scheduled to begin following the end of the first subset of the plurality of events (Reynolds: user adjusts time interval to time subsequent to current at Step 102a, as described in Col. 13 Lines 19-31).
In regards to Claim 13, the combination of Reynolds and Hardin teach the apparatus of claim 8, wherein the one or more modules:

based upon the directional component and the one or more events making up the second subset of the plurality of events, identify one or more events making up the third subset of the plurality of events (Reynolds: allow viewer to scroll through other program listing in current time slot or adjust the time interval to a desired time slot at Steps 102a and 102b, as described in Col. 13 Lines 11-31);
generate a third window of the event window, the third window comprising information associated with the third subset of the plurality of events, wherein the third window comprises at least one navigation icon (Reynolds: obtain content with respect to current selection as part of Steps 102a and 102b, as described in Col. 13 Lines 11-31); and
output a display of the third window (Reynolds: display of Program Display 70 containing next channel content information, as shown in Fig. 7 and described in Col. 8 Lines 18-37).

In regards to Claim 14, Reynolds one or more non-transitory computer readable media having instructions operable to cause one or more processors (operations of 
detecting a trigger for activating an event window (detection of pressing button on Remote Control 50, as described in Col. 7 Lines 50-55; with further reference to Step 100 for invoking browsing mode, as described in Col. 13 Lines 1-10);
retrieving information associated with a plurality of events (information retrieved from Program Guide Database 34, as described in Col. 5 Lines 9-23), wherein the plurality of events comprises a plurality of programs that are scheduled for playback on the channel (television program listings including current programs, future programs, and VOD programs, as described in Col. 5 Lines 27-41), wherein the information associated with the plurality of events is retrieved in response to the trigger for displaying the event window (activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; with further reference to allowing user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18);
generating a first window of the event window, the first window comprising a display of information associated with a first subset of the plurality of events (Program Guide Display 70 of Fig. 5, as introduced in Col. 9 Lines 14-28), wherein the first window comprises a display of at least one user-selectable navigation icon (Browse Time 73 and/or Changing Browse Channel 74 of Fig. 5a, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60), information of the program content that is currently being presented (contents of the program guide video window may be updated to match the program currently shown on the program guide, as described in Col. 2 Lines 64-67; with information of a program that is scheduled to begin following the end of the program content that is currently being presented (allow viewer to scroll through other program listing in current time slot or adjust the time interval to a desired time slot at Steps 102a and 102b, as described in Col. 13 Lines 11-31; with further reference to  Browse Time 73 and/or Changing Browse Channel 74, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60);
outputting a display of the first window (display of Program Guide Display 70 of Fig. 5a, as described in Col. 7 Line 56—Col. 8 Line 11; with further reference to display program guide listing of current channel at Step 101, as described in Col. 13 Lines 1-10);
detecting a trigger for displaying, with the program content currently being presented, information associated with a second subset of the plurality of events (activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; allow user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18), wherein the trigger for displaying information associated with the second subset of the plurality of events comprises a user selection of a user-selectable navigation icon that is displayed within the first window (user selection of Browse Time 73 and/or Changing Browse Channel 74, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60);
generating a second window of the event window, the second window comprising a display of information associated with the second subset of the plurality of events, wherein the second window comprises at least one navigation icon (activation of up or 
outputting a display of the second window (display of Program Display 70 containing next channel content information, as shown in Fig. 6 and described in Col. 8 Lines 18-37).
Reynolds further generally teaches a technique for invoking a browser mode for displaying program listings reflecting a current channel (Col. 13 Lines 1-10), but does not explicitly demonstrate the detecting the trigger for activating the event window performed concurrently with program content being presented, wherein the trigger for displaying the event window comprises a tuning of a customer premise equipment device to a channel currently playing the program content;
In a similar field of invention, Hardin teaches a method and system for presenting program and channel listings in a program guide (Abstract).  Hardin further discloses detecting the trigger for activating the event window performed concurrently with program content being presented, wherein the trigger for displaying the event window comprises a tuning of a customer premise equipment device to a channel currently playing the program content (process of Fig. 2 including monitor for user input at Step 210 and automatically display a first program guide at Step 240, as described in [0049]).
Both Reynolds and Hardin teach similar techniques for presenting an electronic program guide during the consumption of programing content in order to facilitate browsing of available alternative content.  Hardin further discloses a known technique for displaying an electronic program guide automatically in response to a channel tune request.  It would have been obvious to one of ordinary skill in the art before the 
In regards to Claim 18, the combination of Reynolds and Hardin teach the one or more non-transitory computer-readable media of claim 14, wherein the second subset of the plurality of events comprises one or more programs that are scheduled to begin following the end of the first subset of the plurality of events (Reynolds: user adjusts time interval to time subsequent to current at Step 102a, as described in Col. 13 Lines 19-31).
In regards to Claim 19, the combination of Reynolds and Hardin teach the one or more non-transitory computer-readable media of claim 14, wherein the instructions are further operable to cause the one or more processors to perform the operations comprising:
detecting a trigger for displaying information associated with a third subset of the plurality of events, wherein the trigger for displaying the third subset of the plurality of events comprises an indication of a directional component (Reynolds: activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; allow user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18);
based upon the directional component and the one or more events making up the second subset of the plurality of events, identifying one or more events making up the third subset of the plurality of events (Reynolds: allow viewer to scroll through other 
generating a third window of the event window, the third window comprising information associated with the third subset of the plurality of events, wherein the third window comprises at least one navigation icon (Reynolds: obtain content with respect to current selection as part of Steps 102a and 102b, as described in Col. 13 Lines 11-31); and
outputting a display of the third window (Reynolds: display of Program Display 70 containing next channel content information, as shown in Fig. 7 and described in Col. 8 Lines 18-37).
In regards to Claim 20, the combination of Reynolds and Hardin teach the one or more non-transitory computer-readable media of claim 14, wherein the display of the first window and the display of the second window overlay a portion of content that is presented within a display screen (Reynolds: Program Guide 70 displayed with video for current Channel 77, as shown in Fig. 5a and described in Col. 7 Lines 41-55).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426